PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,959
Filing Date: 14 Dec 2017
Appellant(s): Optimum Semiconductor Technologies, Inc.



__________________
Jialin Zhong, Reg. No. 62,937
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the final Office Action dated September 2, 2021 (hereafter “the final action”), from which the appeal is taken have been modified by the Advisory Action dated February 10, 2022 (hereafter “the advisory action”), due to entry of the after-final amendment filed on January 24, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Response to Argument
On page 12 of the brief, appellant argues that “Intel does not disclose (nor the Examiner asserts) that the “Floating-point Status Register” can be specified in an instruction generated by compiling a source code of a software application. It follows that the “Floating-point Status Register” of Intel is merely a type of “floating-point control registers” that are not directly specifiable by instructions generated by compiling source code of a software application as discussed above. Therefore, Intel merely discloses the prior art implementation described and discussed in the present application”.
This argument is not persuasive because appellant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Any argument related to the floating-point control/status register is irrelevant because the rejection is based on modifying Intel so that the rounding mode is specified by a general-purpose register instead of the floating-point control/status register.

On pages 12-13 of the brief, appellant argues that “Intel provides no indication that the ‘Floating-point Status Register’ can be specified in an instruction generated by compiling a source code of a software application.  Therefore, the ‘Floating-point Status Register’ is not a register in the general-purpose register file and cannot be specified by an identifier in an instruction.”
Again, this is not persuasive because appellant is not arguing the prior art combination.  The examiner agrees that a floating-point status register is not a general-purpose register, and has conceded as much in part (d) of the claim 1 rejection in the advisory action (and final action).  However, the examiner has asserted that it would have been obvious to modify Intel such that a general-purpose register is used instead of a status register to indicate a rounding rule.

	On page 13 of the brief, near the middle of the page, appellant again argues that “the ‘FPSR control register’ is not a general-purpose register”.
	Again, the examiner agrees, but this argument does not pertain to the rejection.

	On page 14 of the brief, appellant argues that secondary reference Olson “is merely concerned with ‘the identifier of an architectural register that contains an indication of the desired mode,’ where the mode indicates a relative shift of the DES_KEXPAND instruction which has nothing to do with rounding rules or rounding modes.”
	The examiner agrees that Olson’s indicated mode is unrelated to rounding.  However, appellant is again arguing the references individually as opposed to arguing the rejection as a whole.  Intel already teaches the rounding rule in a control register.  Olson is merely being relied upon for the teaching that an instruction can specify an architectural register that includes a mode therein.  As stated by the examiner, one of ordinary skill in the art recognizes that an architectural register that is renamed to a physical register (paragraph [0064] of Olson) and stores architectural state (paragraph [0068] of Olson) is a general-purpose register.  The rejection is merely stating that it would be obvious to have the rounding mode of Intel be indicated by a general-purpose register as opposed to a control register.

	In the last paragraph on page 14 of the brief, appellant argues that “The rounding rule stored in the ‘Floating-point Status Register’ thus may affect multiple instructions until the content of the ‘Floating-point Status Register’ is changed.” and concludes that the rounding rule is not specific to the instruction.
	This argument is not persuasive since it is not related to the rejection (for similar reasons set forth above).  The examiner notes that, as modified, each instruction using a rounding mode would specify a general-purpose register indicating the mode.  As such, the mode is specific to that instruction and can be changed from instruction to instruction.  For instance, suppose in a hypothetical program there are two fadd instructions back to back.  As modified, the first could specify general-purpose register R1, for instance, which may have a first rounding mode indicated.  This first rounding mode does not affect the second fadd instruction, which has to specify a general-purpose register to indicate a rounding mode.  It could again specify R1 and use the same rounding mode as the first fadd, but it could also specify, for instance, R2, and use a different rounding mode.

	On pages 15-16 of the brief, appellant argues that Olson is not related to rounding rules, but to shifting functionality related to a DES_KEXPAND instruction.
	For similar reasons above, appellant is not arguing the combination, but Olson individually.  Again, DES_KEXPAND functionality related to Olson is not being combined with Intel.  The only portion of Olson being combined with Intel is the fact that an instruction can specify a corresponding mode in a general-purpose register.

	On pages 17-18 of the brief, appellant argues the examiner’s multiple motivations to combine.  Specifically, appellant argues:
	(1) Neither Intel nor Olson discloses any hint that there is a need to ‘reduce control register size’.  Thus, this alleged “advantage” is merely a conclusory assertion made by the examiner.
	(2) “the size of the ‘control register’ is fixed to a certain number of bytes at the design of the processor, and cannot be reduced by eliminating one or two bits...Therefore, a person skilled in the art would not try to figure out how to reduce the size of the ‘control register’ by a couple of bits because the size is fixed in terms of bytes.”
	(3) “the ISA of the processor may still include instructions that do not include an instruction-specific rounding rule. These instructions without the instruction-specific rounding rule may still rely on the ‘floating-point control register’ to determine the rounding mode to function properly.  Therefore, a person skilled in the art would not be motivated to allow ‘for additional control to be indicated (in place of the rounding bits)’ as conclusorily asserted by the Examiner in the Advisory action.”
	(4) “neither Intel nor Olson discloses any hint to employ a GPR to store rounding mode to achieve “increasing flexibility” as conclusorily asserted by the Examiner…this asserted motivation to increase “flexibility” is actually inspired and gleaned by the Examiner from the specification of the present application. When viewed in the context that neither Intel nor Olson provides any hints of this motivation and that the motivation is actually inspired and gleaned by the Examiner from the specification of the present application, it is clear that the Examiner used the impermissible hind sight in this obviousness analysis. Therefore, a person skilled in the art would not have this motivation to combine Intel with Olson.”
	Regarding argument (1), the primary reference need not express a need in order to be modified to realize an advantage.  From MPEP 2143(G), “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.”  As stated, one of ordinary skill in the art would recognize the benefits set forth by the examiner.  By moving the rounding mode out of the control register and into a general-purpose register specified by an instruction, the control register size could be decreased (less hardware), or the control register size could be maintained while allowing for additional control chosen by a designer to be implemented in the now-vacant rounding mode field in the control register.
	Regarding argument (2), this is not persuasive because one of skill in the art would recognize that the design itself could be improved and then fabricated with a smaller size control register.  That is, the examiner understands that bits of a register are generally fixed and cannot be removed once the processor is built.  But, it would be obvious to improve the design to utilize fewer control register bits, and then build an improved processor based on that new design.
	Regarding argument (3), other instructions are not a consideration of the rejection, as the claims do not set forth other instructions.  However, even if the claims did require other instructions, the rounding mode would be similarly indicated by each instruction that can use a rounding mode.  That is, it would be obvious to entirely remove the rounding mode from the control register and instead include it in a general-purpose register specified by any instruction using such a mode.
	Regarding argument (4), again a hint is not required to be made by the prior art.  Secondly, with regard to hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner notes that hindsight was not solely relied upon as appellant did not disclose the benefit set forth by the examiner.  The rejection generally explains that the rounding mode of Intel is specified in a control register with other controls.  This can be seen in Figure 5-3 of Intel, where rounding control “rc” is only a small portion of all controls in that control register.  Thus, without modification, when a particular rounding mode is selected, so too are the other controls set forth in the status register having that particular rounding mode.  Thus, if one wanted to use that particular rounding mode, they would be required to use the other controls as well, unless the control register is first rewritten to change the other controls.  By separating out the rounding mode from the other controls, one could separately pick the rounding mode and the control register (sf0, sf1, sf2, or sf3) that includes the other desired controls.  This increases flexibility and avoids some rewrites to the control register.  As such, improper hindsight is not the basis for this rejection, and the argument is not persuasive.  Note, too, that multiple motivations were given by the examiner.  Such a change from control register to general-purpose register is obvious for many reasons. 
 
On page 19 of the brief, appellant argues the examiner’s reliance on simple substitution of one known element for another to obtain predictable results, stating “this statement by the Examiner fails to articulate any rationale for the obviousness assertion. MPEP requires the Examiner to provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art. See MPEP 2143. Here, the Examiner arrived at the asserted obviousness conclusion using conclusory phrases (e.g., “simply substituted for another’, “not only predicable results, but the same results’, “That is, the rounding mode could obviously be provided in any of the above manners”) without articulating why it is so simple, what are the predictable results, and why the rounding mode could be obviously provided.”
This is not persuasive.  The examiner first notes that even without the simple substitution portion of the rejection, the 103 rejection is proper.  The examiner is merely pointing out, in addition to all the other motivations set forth in the rejection, that appellant’s use of a general-purpose register instead of a control register amounts to simply substituting one known register storage element for another.  The examiner has resolved all Graham factual inquiries, and articulated the four items set forth in 2143(I)(B), including:	(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The examiner respectfully disagrees that the examiner has not articulated rationale, and has only made conclusory statements.  To the contrary, the examiner provided numerous motivations and explanations.  For these reasons, it is obvious to substitute a general-purpose register for a control register.  Doing so would very predictably allow an instruction to still specify its rounding mode so that the arithmetic performed by the instruction does not change.  It is the examiner’s position that it does not matter where the rounding mode data is stored.  It can be in a control register, a general-purpose register, encoded directly within the instruction as an immediate value (all three of which are known in the art), or anywhere else.  Regardless of the storage of the rounding mode, the system is designed to access the implemented storage to use that mode for the instruction.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/David J. Huisman/Primary Examiner, Art Unit 2183                                                                                                                                                                                                        

Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182     
                                                                                                                                                                                                   /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.